IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 330 WAL 2015
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
BRIAN BANTUM,                              :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 9th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Eakin and Justice Wecht did not participate in the consideration or

decision of this matter.